Case 5:20-cv-00088-TTC Document 1-1 Filed 11/25/20 Page 1of3 Pageid#: 4

<j>

fin

 

Colonnade Corporate Center |

2965 Colonnade Drive, SW
Suite 225
Roanoke, Virginia 24018
Phone 540-989-0500
Fax 540-989-1888

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF SHENANDOAH

MARGARET GEOGHEGAN, )
)
Plaintiff, )
) Ss 24%
V. ) Case No: (LL 20°\ 3%
)
EASY MOVING, LLC )
Attn: Hennadiy Shevchenko, President )
Serve through Secretary of Commonwealth )
)
and ) me &
) ae S im
HENNADIY SHEVCHENKO, a/k/a ) => = 2 2
SHEUCHENK HENNADIY, ) nes = — a
Serve through Secretary of Commonwealth ) — = > =
) S85
Defendants. ) — = = —
) Som Ww =
a w m
COMPLAINT

NOW COMES the Plaintiff, Margaret Geoghehan, and moves for judgment against the
Defendants, Easy Moving, LLC and Hennadiy Shevchenko, a/k/a Sheuchenk Hennadiy, jointly and
severally, on the grounds and in the amount set forth below:

i Based upon information and belief, Easy Moving, LLC is a foreign limited liability
corporation with its principal place of business in Bethlehem, Pennsylvania.

2. Based on information and belief and at all times relevant hereto, Defendant
Hennadiy Shevchenko, a/k/a Sheuchenk Hennadiy (“Shevchenko”) is an individual and citizen of
the State of Pennsylvania, residing in Bethlehem, Pennsylvania.

3: At all times relevant hereto, Easy Moving, LLC was acting through its employees,

agents, and assigns, including, but not limited to, Defendant Shevchenko.
Case 5:20-cv-00088-TTC Document 1-1 Filed 11/25/20 Page 2 of 3 Pageid#: 5

</>
Skolrood

Colonnade Corporate Center
2965 Colonnade Drive, SW
Suite 225
Roanoke, Virginia 24018
Phone 540-989-0500
Fax 540-989-1888

4, At all times relevant hereto, Defendant Shevchenko was an employee and agent of
Easy Moving, LLC.
3. At all times relevant hereto, Defendant Shevchenko was acting within the course

and scope of his employment with Easy Moving, LLC.

6. At all times relevant hereto, Easy Moving, LLC was vicariously liable for
Shevchenko’s actions and omissions.

7. On or about the 6" day of May, 2019, the Plaintiff, Margaret Geoghegan, was a
passenger in a vehicle traveling southbound on Interstate 81, in Shenandoah County, in the
Commonwealth of Virginia.

8. At that time and place, Defendant, Hennadiy Shevchenko, was operating a tractor and
trailer and was traveling southbound on Interstate 81, in Shenandoah County, in the
Commonwealth of Virginia.

9. At that time and place, it was the duty of the Defendant, Hennadiy Shevchenko to
operate the tractor and trailer he was driving with reasonable care and with due regard for others
using the road, including the Plaintiff, Margaret Geoghegan.

10. Notwithstanding said duties, the Defendant, Hennadiy Shevchenko, carelessly,
recklessly, and negligently operated the tractor and trailer he was driving so that it collided with the
vehicle in which the Plaintiff was a passenger, with great force and violence. The Defendant was
negligent, including he:

(a) failed to keep a proper lookout;

(b) failed to operate the tractor and trailer he was driving in a safe manner;

(c) failed to maintain proper control of the vehicle he was driving;

(d) operated the tractor and trailer he was driving at an excessive rate of speed and in

excess of the posted speed limit;
Case 5:20-cv-00088-TTC Document 1-1 Filed 11/25/20 Page 3o0f3 Pageid#: 6

</>
Skolrood

Colonnade Corporate Center
2965 Colonnade Drive, SW
Suite 225
Roanoke, Virginia 24018
Phone 540-989-0500
Fax $40-989-1888

(e) struck the vehicle in which the Plaintiff was a passenger in the rear end causing the
collision; and

(p failed to follow the Rules of the Road.

LE: Defendant, Hennadiy Shevchenko, was charged with Following Too Close in
violation of Va. Code §46.2-816, and he pre-paid the fine.

12. As a direct and proximate result thereof, Plaintiff, Margaret Geoghegan, sustained
damages, including but not limited to: property damage, serious and permanent injuries; has
suffered and will continue to suffer great pain of body and mind; has sustained a loss of income
and loss of earning capacity; has sustained permanent disability; has incurred and will incur in the
future, hospital, doctors' and related bills in an effort to be cured of said injuries.

WHEREFORE, Plaintiff, Margaret Geoghegan, demands judgment against the Defendants,
Easy Moving, LLC and Hennadiy Shevchenko, a/k/a Sheuchenk Hennadiy, jointly and severally, in
the sum of FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000.00) plus interest and
costs assessed as of the day of the accident referenced herein.

TRIAL BY JURY IS DEMANDED.

MARGARET GEOGHEGAN
By: Yh
of Counsel

Richard F. Popp, VSB#30007
SKOLROOD LAW FIRM PC

2965 Colonnade Drive, S.W., Ste. 225
Roanoke, VA 24018

(540) 989-0500

Facsimile (540) 989-1888

rpopp@skolrood.com
